                                  1
                                  2
                                  3
                                  4
                                  5
                                  6                                UNITED STATES DISTRICT COURT
                                  7                            NORTHERN DISTRICT OF CALIFORNIA
                                  8
                                  9     ZALEZ 9004 LLC,
                                                                                         Case No. 19-cv-07825 NC
                                  10                  Plaintiff,
                                                                                         ORDER TO SHOW CAUSE WHY
                                  11            v.                                       REMOVAL WAS PROPER AND
                                                                                         WHY THIS COURT HAS SUBJECT
Northern District of California




                                  12    JIMMY FRANCISCO, CHERYLL                         MATTER JURISDICTION OVER
 United States District Court




                                        FRANCISCO,                                       THE CASE
                                  13
                                                      Defendants.                        Re: Dkt. No. 1
                                  14
                                  15
                                  16          Jimmy and Cheryll Francisco removed this case to federal court from Monterey
                                  17   County Superior Court alleging federal question jurisdiction under 28 U.S.C. § 1331.
                                  18   Upon review of the notice of removal and the state court complaint, the Court is concerned
                                  19   that it lacks subject matter jurisdiction because no federal question is presented in the

                                  20   complaint. Further, the Court is concerned that removal from state court was improper

                                  21   under 28 U.S.C. § 1446 because (1) the removing parties are not listed as defendants in the

                                  22   state court complaint, and (2) the defendants listed in the state court complaint have not
                                       consented to removal.
                                  23
                                              First, “federal question” subject matter jurisdiction under 28 U.S.C. § 1331 requires
                                  24
                                       that the action arise under federal law. Here, the removing parties state that the action
                                  25
                                       arises under “12 U.S.C. § 5201,” the “Protecting Tenants at Foreclosure Act of 2009.”
                                  26
                                       Dkt. No. 1 at 2–3. However, the state court complaint filed by plaintiff Zalez appears to be
                                  27
                                       an unlawful detainer action for eviction arising under state law. Id., Ex. A. Thus, no
                                  28
                                  1    federal question seems present to warrant removal to federal court.
                                  2           Second, Jimmy Francisco and Cheryll Francisco are not listed as defendants in the

                                  3    state court complaint. Rather, that document names “John Miller” and “Sara Miller” as

                                  4    defendants. Id. at 5. Under 28 U.S.C. § 1446(a), “[a] defendant or defendants desiring to

                                  5    remove any civil action from a State court” must file a notice of removal. (Emphasis

                                  6    added). The statute goes on to state that when an action is removed, “all defendants who
                                       have been properly joined and served must join in or consent to the removal of the action.
                                  7
                                       28 U.S.C. § 1446(b)(2)(A). Here—whether the Franciscos are actually defendants at all,
                                  8
                                       which is not entirely clear—the removal notice does not include any consent to removal
                                  9
                                       from John Miller or Sara Miller. Thus, removal is not proper.
                                  10
                                              The Court hereby ORDERS Jimmy Francisco and Cheryll Francisco to show cause
                                  11
                                       (1) why this Court has subject matter jurisdiction over this case, and (2) why removal was
Northern District of California




                                  12
 United States District Court




                                       proper. A written response to the Court’s concerns must be filed by January 10, 2020. If
                                  13
                                       the Court is not satisfied that it has jurisdiction and that removal was proper, the case will
                                  14
                                       be remanded back to Monterey County Superior Court.
                                  15
                                              Finally, because they are proceeding pro se, the Court directs the Franciscos to its
                                  16
                                       the Federal Pro Se Program, which provides free information and limited-scope legal
                                  17
                                       advice to pro se litigants in federal civil cases. The Federal Pro Se Program is located in
                                  18
                                       Room 2070 of the San Jose United States Courthouse, and is available by appointment
                                  19
                                       Monday through Thursday, 9:00 a.m. – 4:00 p.m. and can be reached by phone at (408)
                                  20
                                       297-1480.
                                  21
                                  22
                                              IT IS SO ORDERED.
                                  23
                                  24
                                       Dated: December 8, 2019                    _____________________________________
                                  25                                                    NATHANAEL M. COUSINS
                                                                                        United States Magistrate Judge
                                  26
                                  27
                                  28
                                                                                    2
